A record of all of the evidence taken in this case is attached to the bill of exception reserved by the defendant, Cortez, to the overruling of his motion for a new trial. The purpose of making all of the evidence a part of the bill of exception was to show that there was absolutely no proof or evidence that Cortez had possession of any of the marijuana cigarettes or that he had knowledge of the fact that Lombardo had possession of marijuana cigarettes, or that Cortez had any knowledge that the 15 marijuana cigarettes were concealed behind the cushion on the back seat of the automobile in which he and Lombardo were conveyed to the police station. I have read the record of the evidence, which is comparatively short, and I do not find any proof whatever that Cortez had knowledge of the fact that Lombardo had marijuana cigarettes in his possession, or that Cortez had knowledge of the existence of the 15 marijuana cigarettes that were found concealed behind the cushion on the back seat of the automobile. *Page 675 
I recognize, of course, the rule that where the jury has convicted a person on some evidence on which the jury might have concluded that he committed the crime, this court has not jurisdiction to decide whether the evidence was sufficient; but, where the conviction is had without any evidence at all of a certain fact, the proof of which is essential to a valid conviction, the error is an error of law which the appellate court should correct. See State v. Wilson, 1940, 196 La. 156,198 So. 889 and the list of cases cited.